 



Exhibit 10.1
Pike Electric Corporation
2008 Omnibus Incentive Compensation Plan
     SECTION 1. Purpose. The purpose of this Pike Electric Corporation 2008
Omnibus Incentive Compensation Plan is to promote the interests of Pike Electric
Corporation, a Delaware corporation (the “Company”), and its stockholders by
(a) attracting and retaining exceptional directors, officers, employees and
consultants (including prospective directors, officers, employees and
consultants) of the Company and its Affiliates and (b) enabling such individuals
to participate in the long-term growth and financial success of the Company.
     SECTION 2. Definitions. As used herein, the following terms have the
meanings set forth below:
     “Affiliate” means (a) any entity that, directly or indirectly, is
controlled by, controls or is under common control with, the Company and (b) any
entity in which the Company has a significant equity interest, in either case as
determined by the Committee.
     “Award” means any award that is made to a Participant under Section 6.
     “Award Agreement” means any written agreement, contract or other instrument
or document evidencing any Award, which may, but need not, require execution or
acknowledgment by a Participant.
     “Beneficial Ownership” or “Beneficial Owners” have the meanings assigned to
those terms in Rule 13d-3 under the Exchange Act.
     “Board” means the Board of Directors of the Company.
     “Cash Incentive Award” has the meaning specified in Section 6(g).
     “Change in Control” means the occurrence of any of the following events:
          (a) at any time during any period of 24 consecutive months at least a
majority of the Board shall cease to consist of “directors of the Company who
either were directors at the beginning of such period or who subsequently became
directors and whose election, or nomination for election by the Company’s
stockholders, was approved by a majority of the then Incumbent Directors
(“Incumbent Directors”); or
          (b) any “person” or “group,” as determined in accordance with
Section 13(d)(3) of the Exchange Act (other than (A) any Subsidiary or employee
benefit plan (or related trust or fiduciary) sponsored or maintained by the
Company or an Affiliate or (B) Lindsay Goldberg & Bessemer L.P. and its
affiliates) acquires Beneficial Ownership of thirty-five percent (35%) or more
of the combined voting power of the then outstanding Company Voting Securities,
unless such acquisition is approved by a majority of the directors of the
Company in office immediately preceding such acquisition; or
          (c) the consummation of a merger, consolidation, statutory share
exchange or similar transaction to which the Company or any Subsidiary is a
party (a “Merger”), unless immediately following the Merger:
     (1) the Beneficial Owners of the Company Voting Securities outstanding
immediately prior to such Merger are the Beneficial Owners of more than 50% of
the combined voting power of the then outstanding voting securities of the
corporation or other entity resulting from such Merger (including a corporation
or other entity that as a result of such Merger directly or





--------------------------------------------------------------------------------



 



indirectly owns the Company or all or substantially all the Company’s assets)
(the “Continuing Company”), provided such Beneficial Ownership is attributable
solely to Company Voting Securities held immediately prior to such Merger; and
     (2) at least a majority of the members of the board of directors (or
equivalent body) of the Continuing Company are Incumbent Directors; or
          (d) the consummation of the sale of all, or substantially all, of the
Company’s assets; or
          (e) the stockholders of the Company approve a plan of complete
liquidation of the Company.
Notwithstanding the foregoing, with respect to any Awards that provide or may
provide for a deferral of compensation within the meaning of Section 409A of the
Code and that provide for an accelerated payment in connection with a Change of
Control, “Change of Control” shall then have the meaning set forth in
Section 409A of the Code.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, together with the rules, regulations and interpretations promulgated
thereunder.
     “Committee” means the Compensation Committee of the Board, or such other
committee of the Board as may be designated by the Board to administer the Plan.
     “Company Voting Securities” means the securities eligible to vote for the
election of the Board.
     “Deferred Share Unit” means a deferred share unit Award that represents an
unfunded and unsecured promise to deliver Shares in accordance with the terms of
the applicable Award Agreement.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, together with the rules, regulations and interpretations
promulgated thereunder.
     “Exercise Price” means (a) in the case of Options, the price specified in
the applicable Award Agreement as the price-per-Share at which Shares may be
purchased pursuant to such Option or (b) in the case of SARs, the price
specified in the applicable Award Agreement as the reference price-per-Share
used to calculate the amount payable to the Participant.
     “Fair Market Value” means
          (a) with respect to any property other than Shares, the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee; and
          (b) with respect to the Shares, as of any date, (i) if the Shares are
listed on the NYSE or any other exchange or quotation system, the mean between
the high and low sales prices of the Shares on such exchange or quotation system
for such date or, if no sales occur on such date, then on the next preceding
date on which there were sales of Shares; or (ii) in the event the Shares are
not listed on an exchange or quotation system, the fair market value of the
Shares as determined in good faith by the Committee, in each case with respect
to this clause (b), as determined in accordance with Section 409A of the Code to
the extent required under Section 409A of the Code.
     “Incentive Stock Option” means an option to purchase Shares from the
Company that (a) is granted under Section 6 and (b) is intended to be and is
specifically designated as an “incentive stock option” within the meaning of
Section 422 of the Code.

2



--------------------------------------------------------------------------------



 



     “Independent Director” means a member of the Board who is neither (a) an
employee of the Company nor (b) an employee of any Affiliate, and who, at the
time of acting, is a “Non-Employee Director” under Rule 16b-3.
     “IRS” means the Internal Revenue Service or any successor thereto and
includes the staff thereof.
     “Nonqualified Stock Option” means an option to purchase Shares from the
Company that (a) is granted under Section 6 and (b) is not an Incentive Stock
Option.
     “NYSE” means the New York Stock Exchange or any successor thereto.
     “Option” means an Incentive Stock Option or a Nonqualified Stock Option or
both, as the context requires.
     “Participant” means any director, officer, employee or consultant
(including any prospective director, officer, employee or consultant) of the
Company or its Affiliates who is eligible for an Award under Section 5 and who
is selected by the Committee to receive an Award under the Plan or who receives
a Substitute Award pursuant to Section 4(c).
     “Performance Compensation Award” means any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 6(e).
     “Performance Criteria” means the criterion or criteria that the Committee
selects for purposes of establishing a Performance Goal for a Performance Period
with respect to any Performance Compensation Award, Performance Unit or Cash
Incentive Award under the Plan.
     “Performance Formula” means, for a Performance Period, the one or more
objective formulas applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award, Performance Unit or Cash
Incentive Award of a particular Participant, whether all, a portion or none of
the Award has been earned for the Performance Period.
     “Performance Goal” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria.
     “Performance Period” means the one or more periods of time as the Committee
may select over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Performance Compensation Award, Performance Unit or Cash Incentive Award.
     “Performance Unit” means an Award under Section 6(f) that has a value set
by the Committee (or that is determined by reference to a valuation formula
specified by the Committee or the Fair Market Value of Shares), which value may
be paid to the Participant by delivery of such property as the Committee shall
determine, upon achievement of such Performance Goals during the relevant
Performance Period as the Committee shall establish at the time of such Award or
thereafter.
     “Plan” means this Pike Electric Corporation 2008 Omnibus Incentive
Compensation Plan, as in effect from time to time.
     “Restricted Share” means a Share delivered under the Plan that is subject
to certain transfer restrictions, forfeiture provisions and/or other terms and
conditions specified herein and in the applicable Award Agreement.

3



--------------------------------------------------------------------------------



 



     “RSU” means a restricted stock unit Award that is designated as such in the
applicable Award Agreement and that represents an unfunded and unsecured promise
to deliver Shares, cash, other securities, other Awards or other property in
accordance with the terms of the applicable Award Agreement.
     “Rule 16b-3” means Rule 16b-3 as promulgated and interpreted by the SEC
under the Exchange Act or any successor rule or regulation thereto as in effect
from time to time.
     “SAR” means a stock appreciation right Award that represents an unfunded
and unsecured promise to deliver Shares, cash, other securities, other Awards or
other property equal in value to the excess, if any, of the Fair Market Value
per Share over the Exercise Price per Share of the SAR, subject to the terms of
the applicable Award Agreement.
     “SEC” means the Securities and Exchange Commission or any successor thereto
and shall include the staff thereof.
     “Shares” means shares of common stock of the Company or such other
securities of the Company (a) into which such shares shall be changed by reason
of a recapitalization, merger, consolidation, split-up, combination, exchange of
shares or other similar transaction or (b) as may be determined by the Committee
pursuant to Section 4(b).
     “Subsidiary” means any entity in which the Company, directly or indirectly,
possesses 50% or more of the total combined voting power of all classes of its
stock.
     “Substitute Awards” have the meaning specified in Section 4(c).
     “Substituted Options” have the meaning specified in Section 6(c)(v).
     “Substitution SARs” have the meaning specified in Section 6(c)(v).
     SECTION 3. Administration.
          (a) Composition of Committee. The Plan shall be administered by the
Committee, which shall be composed of one or more directors, as determined by
the Board; provided that to the extent necessary to comply with the rules of the
NYSE and Rule 16b-3 and to satisfy any applicable requirements of Section 162(m)
of the Code and any other applicable laws or rules, the Committee shall be
composed of two or more directors, all of whom shall be Independent Directors
and all of whom shall (i) qualify as “outside directors” under Section 162(m) of
the Code and (ii) meet the independence requirements of the NYSE.
          (b) Authority of Committee. Subject to the terms of the Plan and
applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee is authorized to grant
Awards under the Plan, to construe and interpret the Plan, to promulgate, amend
and rescind rules and regulations relating to the implementation of the Plan and
to make all other determinations necessary or advisable for the administration
of the Plan; provided, however, that any permitted accelerations, deferrals or
payments in respect of any Award granted under the Plan shall comply with all
applicable requirements of Section 409A of the Code, including the timing of any
deferral elections and the timing and form of payments. Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations and other decisions under or with respect to the Plan or any
Award shall be within the sole and plenary discretion of the Committee, may be
made at any time and shall be final, conclusive and binding upon all persons,
including the Company, any Affiliate, any Participant, any person validly
claiming under or through any Participant, any holder or beneficiary of any
Award and any stockholder. The Company shall effect the granting of Awards under
the Plan in accordance with the

4



--------------------------------------------------------------------------------



 



determinations made by the Committee, by execution of instruments in writing in
such form as are approved by the Committee.
          (c) Indemnification. No member of the Board, the Committee or any
employee of the Company (each such person, a “Covered Person”) shall be liable
for any action taken or omitted to be taken or any determination made in good
faith with respect to the Plan or any Award hereunder. Each Covered Person shall
be indemnified and held harmless by the Company against and from (i) any loss,
cost, liability or expense (including attorneys’ fees) that may be imposed upon
or incurred by such Covered Person in connection with or resulting from any
action, suit or proceeding to which such Covered Person may be a party or in
which such Covered Person may be involved by reason of any action taken or
omitted to be taken under the Plan or any Award Agreement and (ii) any and all
amounts paid by such Covered Person, with the Company’s approval, in settlement
thereof, or paid by such Covered Person in satisfaction of any judgment in any
such action, suit or proceeding against such Covered Person; provided that the
Company shall have the right, at its own expense, to assume and defend any such
action, suit or proceeding, and, once the Company gives notice of its intent to
assume the defense, the Company shall have sole control over such defense with
counsel of the Company’s choice. The foregoing right of indemnification shall
not be available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case not
subject to further appeal, determines that the acts or omissions of such Covered
Person giving rise to the indemnification claim resulted from such Covered
Person’s bad faith, fraud or willful criminal act or omission or that such right
of indemnification is otherwise prohibited by law or by the Company’s
Certificate of Incorporation or Bylaws. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which Covered
Persons may be entitled under the Company’s Certificate of Incorporation or
Bylaws, as a matter of law, or otherwise, or any other power that the Company
may have to indemnify such persons or hold them harmless.
          (d) Delegation of Authority to Senior Officers. The Committee may
delegate, on such terms and conditions as it determines in its sole and plenary
discretion, to one or more senior officers of the Company the authority to make
grants of Awards to officers (other than executive officers), employees and
consultants of the Company and its Affiliates (including any prospective
officer, employee or consultant).
          (e) Awards to Independent Directors. Notwithstanding anything to the
contrary contained herein, the Board may, in its sole and plenary discretion, at
any time and from time to time, grant Awards to Independent Directors or
administer the Plan with respect to such Awards. In any such case, the Board
shall have all the authority and responsibility granted to the Committee herein.
     SECTION 4. Shares Available for Awards.
          (a) Shares Available. Subject to adjustment as provided in
Section 4(b), (i) the aggregate number of Shares that may be delivered pursuant
to Awards granted under the Plan shall be 2,500,000, of which the maximum number
of Shares that may be delivered pursuant to Incentive Stock Options granted
under the Plan shall be 500,000 and the maximum number of Shares that may be
delivered pursuant to Awards of Restricted Shares under the Plan shall be
500,000 and (ii) the maximum number of Shares with respect to which Awards may
be granted to any Participant in any fiscal year of the Company shall be
600,000. If, after the effective date of the Plan, any Award granted under the
Plan is forfeited, or otherwise expires, terminates or is canceled without the
delivery of Shares, then the Shares covered by such forfeited, expired,
terminated or canceled Award shall again become available to be delivered
pursuant to Awards under the Plan. If Shares issued upon exercise, vesting or
settlement of an Award, or Shares owned by a Participant (which are not subject
to any pledge or other security interest and which have been owned by the
Participant for at least six months), are surrendered or tendered to the Company
in payment of the Exercise Price of an Award or any taxes required to be
withheld in respect of an Award, in each case, in accordance with the terms and

5



--------------------------------------------------------------------------------



 



conditions of the Plan and any applicable Award Agreement, such surrendered or
tendered Shares shall again become available to be delivered pursuant to Awards
under the Plan.
          (b) Adjustments for Changes in Capitalization and Similar Events. In
the event that the Committee determines that any dividend or other distribution
(whether in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company, or other similar corporate
transaction or event affects the Shares, such that an adjustment is determined
by the Committee in its discretion to be appropriate or desirable, then the
Committee may:
          (i) in such manner as it may deem equitable or desirable, adjust any
or all of (A) the number of Shares or other securities of the Company (or number
and kind of other securities or property) with respect to which Awards may be
granted, including (1) the aggregate number of Shares that may be delivered
pursuant to Awards granted under the Plan (as provided in Section 4(a)), and
(2) the maximum number of Shares or other securities of the Company (or number
and kind of other securities or property) with respect to which Awards may be
granted to any Participant in any fiscal year of the Company, and (B) the terms
of any outstanding Award, including (1) the number of Shares or other securities
of the Company (or number and kind of other securities or property) subject to
outstanding Awards or to which outstanding Awards relate and (2) the Exercise
Price with respect to any Award;
          (ii) if deemed appropriate or desirable by the Committee, make
provision for a cash payment to the holder of an outstanding Award in
consideration for the cancellation of such Award, including, in the case of an
outstanding Option or SAR, a cash payment to the holder of such Option or SAR in
consideration for the cancellation of such Option or SAR in an amount equal to
the excess, if any, of the Fair Market Value (as of a date specified by the
Committee) of the Shares subject to such Option or SAR over the aggregate
Exercise Price of such Option or SAR; and
          (iii) if deemed appropriate or desirable by the Committee, cancel and
terminate any Option or SAR having a per Share Exercise Price equal to, or in
excess of, the Fair Market Value of a Share subject to such Option or SAR
without any payment or consideration therefor.
          (c) Substitute Awards. Awards may, in the discretion of the Committee,
be granted under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by the Company or any of its Affiliates or a company
acquired by the Company or any of its Affiliates or with which the Company or
any of its Affiliates combines (“Substitute Awards”). The number of Shares
underlying any Substitute Awards shall be counted against the aggregate number
of Shares available for Awards under the Plan; provided, however, that
Substitute Awards issued in connection with the assumption of, or in
substitution for, outstanding awards previously granted by an entity that is
acquired by the Company or any of its Affiliates or with which the Company or
any of its Affiliates combines shall not be counted against the aggregate number
of Shares available for Awards under the Plan.
          (d) Sources of Shares Deliverable Under Awards. Any Shares delivered
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Shares or of treasury Shares.
     SECTION 5. Eligibility. Any director, officer, employee or consultant
(including any prospective director, officer, employee or consultant) of the
Company or any of its Affiliates shall be eligible to be designated a
Participant.

6



--------------------------------------------------------------------------------



 



     SECTION 6. Awards.
          (a) Types of Awards. Awards may be made under the Plan in the form of
(i) Options, (ii) SARs, (iii) Restricted Shares, (iv) RSUs, (v) Performance
Units, (vi) Cash Incentive Awards, (vii) Deferred Share Units and (viii) other
equity-based or equity-related Awards that the Committee determines are
consistent with the purpose of the Plan and the interests of the Company. Awards
may be granted in tandem with other Awards. No Incentive Stock Option (other
than an Incentive Stock Option that may be assumed or issued by the Company in
connection with a transaction to which Section 424(a) of the Code applies) may
be granted to a person who is ineligible to receive an Incentive Stock Option
under the Code.
          (b) Options.
          (i) Grant. Subject to the provisions of the Plan, the Committee has
sole and plenary authority to determine the Participants to whom Options shall
be granted, the number of Shares to be covered by each Option, whether the
Option will be an Incentive Stock Option or a Nonqualified Stock Option and the
conditions and limitations applicable to the vesting and exercise of the Option.
In the case of Incentive Stock Options, the terms and conditions of such grants
shall be subject to and comply with such rules as may be prescribed by
Section 422 of the Code and any regulations related thereto, as may be amended
from time to time. All Options granted under the Plan shall be Nonqualified
Stock Options unless the applicable Award Agreement expressly states that the
Option is intended to be an Incentive Stock Option. If an Option is intended to
be an Incentive Stock Option, and if for any reason such Option (or any portion
thereof) shall not qualify as an Incentive Stock Option, then, to the extent of
such nonqualification, such Option (or portion thereof) shall be regarded as a
Nonqualified Stock Option appropriately granted under the Plan; provided that
such Option (or portion thereof) otherwise complies with the Plan’s requirements
relating to Nonqualified Stock Options.
          (ii) Exercise Price. Except as otherwise established by the Committee
at the time an Option is granted and set forth in the applicable Award
Agreement, the Exercise Price of each Share covered by an Option shall be not
less than 100% of the Fair Market Value of such Share (determined as of the date
the Option is granted); provided, however, that in the case of an Incentive
Stock Option granted to an employee who, at the time of the grant of such
Option, owns stock representing more than 10% of the voting power of all classes
of stock of the Company or any Affiliate, the per Share Exercise Price shall be
no less than 110% of the Fair Market Value per Share on the date of the grant.
Options are intended to qualify as “qualified performance-based compensation”
under Section 162(m) of the Code.
          (iii) Exercisability. Each Option shall be vested and exercisable at
such times, in such manner and subject to such terms and conditions as the
Committee may, in its sole and plenary discretion, specify in the applicable
Award Agreement or thereafter. Except as otherwise specified by the Committee in
the applicable Award Agreement, an Option may only be exercised to the extent
that it has already vested at the time of exercise. Except as otherwise
specified by the Committee in the applicable Award Agreement, Options shall
become vested and exercisable with respect to one-third of the Shares subject to
such Options on each of the first three anniversaries of the date of grant.
          (iv) Method of Exercise. An Option shall be deemed to be exercised
when written or electronic notice of such exercise has been given to the Company
in accordance with the terms of the Award by the person entitled to exercise the
Award and full payment for the Shares with respect to which the Award is
exercised has been received by the Company. The Committee may impose such
conditions with respect to the exercise of Options, including, without
limitation, any relating to the application of Federal or state securities laws,
as it may deem necessary or advisable. No Shares shall be delivered pursuant to
any exercise of an Option until payment in full of the aggregate Exercise Price
therefor is received by the

7



--------------------------------------------------------------------------------



 



Company, and the Participant has paid to the Company an amount equal to any
Federal, state, local and foreign income and employment taxes required to be
withheld.
          The Exercise Price due upon exercise of any Option shall be payable to
the Company in full either: (A) in cash or its equivalent or (B) in the
Committee’s sole and plenary discretion, by tendering previously acquired Shares
having an aggregate Fair Market Value at the time of exercise equal to the
aggregate Exercise Price (provided that the shares which are tendered must have
been held by the Participant for at least six (6) months prior to their tender
to satisfy the option price unless such shares had been acquired by the
Participant on the open market), or (C) by a combination of (A) and (B).
          As soon as practicable after notification of exercise and full
payment, the Company shall deliver the shares to the Participant in an
appropriate amount based upon the number of shares purchased under the Option.
          Notwithstanding the foregoing provisions of this paragraph 6(b)(iv),
the Committee, in its sole and plenary discretion, may also allow (A) cashless
exercises or (B) exercises by any other means which the Committee determines to
be consistent with the Plan’s purpose and applicable law.
          (v) Expiration. Except as otherwise set forth in the applicable Award
Agreement, each Option shall expire immediately, without any payment, upon the
earlier of (A) the tenth anniversary of the date the Option is granted and
(B) 90 days after the date the Participant who is holding the Option ceases to
be a director, officer, employee or consultant of the Company or one of its
Affiliates. In no event may an Option be exercisable after the tenth anniversary
of the date the Option is granted.
          (c) SARs.
          (i) Grant. Subject to the provisions of the Plan, the Committee has
sole and plenary authority to determine the Participants to whom SARs shall be
granted, the number of Shares to be covered by each SAR, the Exercise Price
thereof and the conditions and limitations applicable to the exercise thereof.
SARs may be granted in tandem with another Award, in addition to another Award
or freestanding and unrelated to another Award. SARs granted in tandem with, or
in addition to, an Award may be granted either at the same time as the Award or
at a later time.
          (ii) Exercise Price. Except as otherwise established by the Committee
at the time a SAR is granted and set forth in the applicable Award Agreement,
the Exercise Price of each Share covered by a SAR shall be not less than 100% of
the Fair Market Value of such Share (determined as of the date the SAR is
granted). SARs are intended to qualify as “qualified performance-based
compensation” under Section 162(m) of the Code.
          (iii) Exercise. A SAR shall entitle the Participant to receive an
amount equal to the excess, if any, of the Fair Market Value of a Share on the
date of exercise of the SAR over the Exercise Price thereof. The Committee shall
determine, in its sole and plenary discretion, whether a SAR shall be settled in
cash, Shares, other securities, other Awards, other property or a combination of
any of the foregoing.
          (iv) Other Terms and Conditions. Subject to the terms of the Plan and
any applicable Award Agreement, the Committee shall determine, at or after the
grant of a SAR, the vesting criteria, term, methods of exercise, methods and
form of settlement and any other terms and conditions of any SAR. Any such
determination by the Committee may be changed by the Committee from time to time
and may govern the exercise of SARs granted or exercised thereafter. The
Committee may impose such conditions or restrictions on the exercise of any SAR
as it shall deem appropriate or desirable.

8



--------------------------------------------------------------------------------



 



          (v) Substitution SARs. The Committee may substitute, without the
consent of the affected Participant or any holder or beneficiary of SARs, SARs
settled in Shares (or SARs settled in Shares or cash in the Committee’s
discretion) (“Substitution SARs”) for outstanding Nonqualified Stock Options
(“Substituted Options”); provided that (A) the substitution shall not otherwise
result in a modification of the terms of any Substituted Option, (B) the number
of Shares underlying the Substitution SARs shall be the same as the number of
Shares underlying the Substituted Options and (C) the Exercise Price of the
Substitution SARs shall be equal to the Exercise Price of the Substituted
Options. If, in the opinion of the Company’s auditors, this provision creates
adverse accounting consequences for the Company, it shall be considered null and
void.
          (d) Restricted Shares and RSUs.
          (i) Grant. Subject to the provisions of the Plan, the Committee has
sole and plenary authority to determine the Participants to whom Restricted
Shares and RSUs shall be granted, the number of Restricted Shares and RSUs to be
granted to each Participant, the duration of the period during which, and the
conditions, if any, under which, the Restricted Shares and RSUs may vest or may
be forfeited to the Company and the other terms and conditions of such Awards.
          (ii) Transfer Restrictions. Restricted Shares and RSUs may not be
sold, assigned, transferred, pledged or otherwise encumbered except as provided
in the Plan or as may be provided in the applicable Award Agreement; provided,
however, that the Committee may in its discretion determine that Restricted
Shares and RSUs may be transferred by the Participant. Certificates issued in
respect of Restricted Shares shall be registered in the name of the Participant
and deposited by such Participant, together with a stock power endorsed in
blank, with the Company or such other custodian as may be designated by the
Committee or the Company, and shall be held by the Company or other custodian,
as applicable, until such time as the restrictions applicable to such Restricted
Shares lapse. Upon the lapse of the restrictions applicable to such Restricted
Shares, the Company or other custodian, as applicable, shall deliver such
certificates to the Participant or the Participant’s legal representative.
          (iii) Payment/Lapse of Restrictions. Each RSU shall have a value equal
to the Fair Market Value of a Share. RSUs shall be paid in cash, Shares, other
securities, other Awards or other property, as determined in the sole and
plenary discretion of the Committee, upon the lapse of restrictions applicable
thereto, or otherwise in accordance with the applicable Award Agreement. If a
Restricted Share or an RSU is intended to qualify as “qualified
performance-based compensation” under Section 162(m) of the Code, all
requirements set forth in Section 6(e) must be satisfied in order for the
restrictions applicable thereto to lapse.
          (e) Performance Compensation Awards.
          (i) General. The Committee has the authority, at the time of grant of
any Award, to designate such Award (other than Options and SARs) as a
Performance Compensation Award in order to qualify such Award as “qualified
performance-based compensation” under Section 162(m) of the Code or to qualify
such Award as “performance-based compensation” under Section 409A of the Code.
Options and SARs granted under the Plan shall not be included among Awards that
are designated as Performance Compensation Awards under this Section 6(e).
          (ii) Eligibility. The Committee shall, in its sole discretion,
designate within the time period prescribed under Section 162(m) of the Code
which Participants will be eligible to receive Performance Compensation Awards
in respect of such Performance Period. However, designation of a Participant
eligible to receive an Award hereunder for a Performance Period shall not in any
manner entitle the Participant to receive payment in respect of any Performance
Compensation Award for such

9



--------------------------------------------------------------------------------



 



Performance Period. The determination as to whether or not such Participant
becomes entitled to payment in respect of any Performance Compensation Award
shall be decided solely in accordance with the provisions of this Section 6(e).
Designation of a Participant eligible to receive an Award hereunder for a
particular Performance Period shall not require designation of such Participant
eligible to receive an Award hereunder in any subsequent Performance Period and
designation of one person as a Participant eligible to receive an Award
hereunder shall not require designation of any other person as a Participant
eligible to receive an Award hereunder.
          (iii) Discretion of Committee with Respect to Performance Compensation
Awards. With regard to a particular Performance Period, the Committee has full
discretion to select the length of such Performance Period, the types of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goals, and the Performance Formula. Within
the time period prescribed under Section 162(m) of the Code, the Committee
shall, with regard to the Performance Compensation Awards to be issued for such
Performance Period, exercise its discretion with respect to each of the matters
enumerated in the immediately preceding sentence and record the same in writing.
          (iv) Performance Criteria. Notwithstanding the foregoing, the
Performance Criteria that will be used to establish the Performance Goals shall
be (A) based on the attainment of specific levels of performance of the Company
or any of its Subsidiaries, Affiliates, divisions, regions, departments,
operational units, or any combination of the foregoing, (B) established within
the time period prescribed by Section 162(m) of the Code, and (C) limited to one
or more of the following:
— Net income before or after taxes;
— Earnings before or after taxes (including earnings before interest, taxes,
depreciation and amortization);
— Operating income;

— Earnings per share;

— Return on shareholders’ equity;

— Return on investment or capital;

— Return on assets;

— Level or amount of acquisitions,

— Share price;

— Profitability and profit margins;

— Market share;

— Revenues or sales (based on units or dollars);

— Costs;

— Cash flow;

— Working capital; and

— Safety and accident rates.
          (v) Modification of Performance Goals. The Committee is authorized at
any time within the time period permitted by Section 162(m) of the Code, or any
time thereafter (but only to the extent the exercise of such authority after
such period would not cause the Performance Compensation Awards granted to any
Participant for the Performance Period to fail to qualify as “qualified
performance-based compensation” under Section 162(m) of the Code), in its sole
and plenary discretion, to adjust or modify the calculation of a Performance
Goal for such Performance Period to the extent permitted under Section 162(m) of
the Code (A) in the event of, or in anticipation of, any unusual or
extraordinary corporate item, transaction, event or development affecting the
Company or any of its Affiliates, Subsidiaries, divisions or operating units (to
the extent applicable to such Performance Goal) or (B) in recognition of,

10



--------------------------------------------------------------------------------



 



or in anticipation of, any other unusual or nonrecurring events affecting the
Company or any of its Affiliates, Subsidiaries, divisions or operating units (to
the extent applicable to such Performance Goal), or the financial statements of
the Company or any of its Affiliates, Subsidiaries, divisions or operating units
(to the extent applicable to such Performance Goal), or of changes in applicable
rules, rulings, regulations or other requirements of any governmental body or
securities exchange, accounting principles, law or business conditions.
          (vi) Payment of Performance Compensation Awards.
          (A) Condition to Receipt of Payment. A Participant must be employed by
the Company on the last day of a Performance Period to be eligible for payment
in respect of a Performance Compensation Award for such Performance Period.
Notwithstanding the foregoing, in the discretion of the Committee, Performance
Compensation Awards may be paid to Participants who have retired or whose
employment has terminated after the beginning of the Performance Period for
which a Performance Compensation Award is made or to the designee or estate of a
Participant who died prior to the last day of a Performance Period.
          (B) Limitation. A Participant shall be eligible to receive payments in
respect of a Performance Compensation Award only to the extent that (1) the
Performance Goals for such period are achieved and certified by the Committee in
accordance with Section 6(e)(vi)(C), and (2) the Performance Formula as applied
against such Performance Goals determines that all or some portion of such
Participant’s Performance Compensation Award has been earned for the Performance
Period.
          (C) Certification. Following the completion of a Performance Period,
the Committee shall meet to review and certify in writing whether, and to what
extent, the Performance Goals for the Performance Period have been achieved and,
if so, to calculate and certify in writing that amount of the Performance
Compensation Awards earned for the period based upon the Performance Formula.
The Committee shall then determine the actual size of each Participant’s
Performance Compensation Award for the Performance Period and, in so doing, may
apply negative discretion as authorized by Section 6(e)(vi)(D).
          (D) Negative Discretion. In determining the actual size of an
individual Performance Compensation Award for a Performance Period, the
Committee may, in its sole and plenary discretion, reduce or eliminate the
amount of the Award earned in the Performance Period, even if applicable
Performance Goals have been attained.
          (E) Timing of Award Payments. The Performance Compensation Awards
granted for a Performance Period shall be paid to Participants as soon as
administratively possible following completion of the certifications required by
Section 6(e)(vi)(C), unless the Committee shall determined that any Performance
Compensation Award shall be deferred to a date no later than the short-term
deferral period provided under Section 409A of the Code.
          (F) Discretion. In no event shall any discretionary authority granted
to the Committee by the Plan be used to (1) grant or provide payment in respect
of Performance Compensation Awards for a Performance Period if the Performance
Goals for such Performance Period have not been attained, (2) increase a
Performance Compensation Award for any Participant at any time after the time
period prescribed under Section 162(m) of the Code, or (3) increase a
Performance Compensation Award above the maximum amount payable under Sections
4(a) or 6(g) of the Plan.

11



--------------------------------------------------------------------------------



 



          (f) Performance Units.
          (i) Grant. Subject to the provisions of the Plan, the Committee has
sole and plenary authority to determine the Participants to whom Performance
Units shall be granted.
          (ii) Value of Performance Units. Each Performance Unit shall have an
initial value that is established by the Committee at the time of grant. The
Committee shall set Performance Goals in its discretion which, depending on the
extent to which they are met during a Performance Period, will determine the
number and value of Performance Units that will be paid out to the Participant.
          (iii) Earning of Performance Units. Subject to the provisions of the
Plan, after the applicable Performance Period has ended, the holder of
Performance Units shall be entitled to receive a payout of the number and value
of Performance Units earned by the Participant over the Performance Period, to
be determined by the Committee, in its sole and plenary discretion, as a
function of the extent to which the corresponding Performance Goals have been
achieved. No Performance Unit under the Plan shall permit a payment to any
Participant in excess of $2,000,000 during any Performance Period.
          (iv) Form and Timing of Payment of Performance Units. Subject to the
provisions of the Plan, the Committee, in its sole and plenary discretion, may
pay earned Performance Units in the form of cash or in Shares (or in a
combination thereof) that has an aggregate Fair Market Value equal to the value
of the earned Performance Units at the close of the applicable Performance
Period. Such Shares may be granted subject to any restrictions in the applicable
Award Agreement deemed appropriate by the Committee. The determination of the
Committee with respect to the form and timing of payout of such Awards shall be
set forth in the applicable Award Agreement. If a Performance Unit is intended
to qualify as “qualified performance-based compensation” under Section 162(m) of
the Code or “performance based compensation” under Section 409A of the Code, all
requirements set forth in Section 6(e) must be satisfied in order for a
Participant to be entitled to payment.
          (g) Cash Incentive Awards. Subject to the provisions of the Plan, the
Committee, in its sole and plenary discretion, has the authority to grant Cash
Incentive Awards. The Committee shall establish Cash Incentive Award levels to
determine the amount of a Cash Incentive Award payable upon the attainment of
Performance Goals. No Cash Incentive Award under the Plan for any Participant
shall exceed $2,000,000 during any Performance Period. If a Cash Incentive Award
is intended to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code or “performance based compensation” under
Section 409A of the Code, all requirements set forth in Section 6(e) must be
satisfied in order for a Participant to be entitled to payment.
          (h) Other Stock-Based Awards. Subject to the provisions of the Plan,
the Committee has the sole and plenary authority to grant to Participants other
equity-based or equity-related Awards (including, but not limited to, Deferred
Share Units and fully-vested Shares) in such amounts and subject to such terms
and conditions as the Committee shall determine, provided that any such Awards
must comply, to the extent deemed desirable by the Committee, with Rule 16b-3
and applicable law.
          (i) Dividend Equivalents. In the sole and plenary discretion of the
Committee, an Award, other than an Option, SAR or Cash Incentive Award, may
provide the Participant with dividends or dividend equivalents, payable in cash,
Shares, other securities, other Awards or other property, on a current or
deferred basis, on such terms and conditions as may be determined by the
Committee in its sole and plenary discretion, in accordance with Section 409A of
the Code, to the extent applicable, including, without limitation, payment
directly to the Participant, withholding of such amounts by the Company subject
to vesting of the Award or reinvestment in additional Shares, Restricted Shares
or other Awards.

12



--------------------------------------------------------------------------------



 



     SECTION 7. Amendment and Termination.
          (a) Amendments to the Plan. Subject to any government regulation, to
any requirement that must be satisfied if the Plan is intended to be a
shareholder approved plan for purposes of Section 162(m) of the Code and to the
rules of the NYSE or any successor exchange or quotation system on which the
Shares may be listed or quoted, the Plan may be amended, modified or terminated
by the Board without the approval of the stockholders of the Company, except
that stockholder approval shall be required for any amendment that would
(i) increase the maximum number of Shares for which Awards may be granted under
the Plan (provided, that any adjustment under Section 4(b) shall not constitute
an increase for purposes of this Section 7(a)) or (ii) change the class of
employees or other individuals eligible to participate in the Plan. No
modification, amendment or termination of the Plan may, without the consent of
the Participant to whom any Award shall theretofor have been granted, materially
and adversely affect the rights of such Participant (or his or her transferee)
under such Award, unless otherwise provided by the Committee in the applicable
Award Agreement. Notwithstanding the foregoing, the Company reserves the right
to amend the Plan, by action of the Board or the Committee without the consent
of any affected Participant, to the extent deemed necessary or appropriate for
purposes of maintaining compliance with Section 409A of the Code.
          (b) Amendments to Awards. The Committee may waive any conditions or
rights under, amend any terms of, or alter, suspend, discontinue, cancel or
terminate any Award theretofor granted, prospectively or retroactively;
provided, however, that, except as set forth in the Plan, unless otherwise
provided by the Committee in the applicable Award Agreement, any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely impair the rights of any Participant or any
holder or beneficiary of any Award theretofor granted shall not to that extent
be effective without the consent of the impaired Participant, holder or
beneficiary. Notwithstanding the foregoing, the Company reserves the right to
amend any Award granted under the Plan, by action of the Board or the Committee
without the consent of any affected Participant, to the extent deemed necessary
or appropriate for purposes of maintaining compliance with Section 409A of the
Code.
          (c) Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in Section 4(b) or the occurrence of a Change of Control) affecting
the Company, any Affiliate, or the financial statements of the Company or any
Affiliate, or of changes in applicable rules, rulings, regulations or other
requirements of any governmental body or securities exchange, accounting
principles or law (i) whenever the Committee, in its sole and plenary
discretion, determines that such adjustments are appropriate or desirable,
including, without limitation, providing for a substitution or assumption of
Awards, accelerating the exercisability of, lapse of restrictions on, or
termination of, Awards or providing for a period of time for exercise prior to
the occurrence of such event, (ii) if deemed appropriate or desirable by the
Committee, in its sole and plenary discretion, by providing for a cash payment
to the holder of an Award in consideration for the cancellation of such Award,
including, in the case of an outstanding Option or SAR, a cash payment to the
holder of such Option or SAR in consideration for the cancellation of such
Option or SAR in an amount equal to the excess, if any, of the Fair Market Value
(as of a date specified by the Committee) of the Shares subject to such Option
or SAR over the aggregate Exercise Price of such Option or SAR, and (iii) if
deemed appropriate or desirable by the Committee, in its sole and plenary
discretion, by canceling and terminating any Option or SAR having a per Share
Exercise Price equal to, or in excess of, the Fair Market Value of a Share
subject to such Option or SAR without any payment or consideration therefor.
          (d) Prohibition of Certain Amendments and Adjustments. Absent certain
unusual or nonrecurring events, neither the Board nor the Committee shall,
without further approval of the stockholders of the Company, (i) authorize the
amendment of any outstanding Option to reduce the Exercise Price or (ii) cancel
any Option and replace it with an award having a lower Exercise Price. The
foregoing sentence is intended

13



--------------------------------------------------------------------------------



 



to prohibit the repricing of “underwater” Options and shall not be construed to
prohibit the adjustments provided for in Section 7(b) and (c) of this Plan.
Furthermore, neither the Board nor the Committee shall, without further approval
of the stockholders of the Company, authorize any Option grant to provide for
automatic “reload” rights, the automatic grant of Options to the Optionee upon
the exercise of Options using Shares or other equity.
     SECTION 8. Change of Control. In the event of a Change of Control after the
date of the adoption of the Plan, unless (i) otherwise provided in the
applicable Award Agreement or (ii) provision is made in connection with the
Change of Control for (A) assumption of Awards previously granted or
(B) substitution for previously granted Awards with new awards (which, in the
discretion of the Committee, may have the same vesting schedule as the awards
assumed) covering stock of a successor corporation or its “parent corporation”
(as defined in Section 424(e) of the Code) or “subsidiary corporation” (as
defined in Section 424(f) of the Code) with appropriate adjustments as to the
number and kinds of shares and the Exercise Prices, if applicable:
          (a) any outstanding Options or SARs then held by Participants that are
unexercisable or otherwise unvested shall automatically be deemed exercisable or
otherwise vested, as the case may be, as of immediately prior to such Change of
Control;
          (b) all Performance Units and Cash Incentive Awards shall be paid out
as if the date of the Change of Control were the last day of the applicable
Performance Period and “target” performance levels had been attained; and
          (c) all other outstanding Awards (i.e., other than Options, SARs,
Performance Units and Cash Incentive Awards) then held by Participants that are
unexercisable, unvested or still subject to restrictions or forfeiture, shall
automatically be deemed exercisable and vested and all restrictions and
forfeiture provisions related thereto shall lapse as of immediately prior to
such Change of Control.
Notwithstanding the foregoing, nothing contained in this Section 8 shall affect
the Committee’s authority to make the adjustments provided in Section 7(c) in
the event of a Change of Control.
     SECTION 9. General Provisions.
          (a) Nontransferability. Except as otherwise specified in the
applicable Award Agreement, during the Participant’s lifetime each Award (and
any rights and obligations thereunder) shall be exercisable only by the
Participant, or, if permissible under applicable law, by the Participant’s legal
guardian or representative, and no Award (or any rights and obligations
thereunder) may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant otherwise than by will or by the laws
of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that (i) the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance and (ii) the Board or the
Committee may permit further transferability, on a general or specific basis,
and may impose conditions and limitations on any permitted transferability;
provided, however, that Incentive Stock Options granted under the Plan shall not
be transferable in any way that would violate Section 1.422-2(a)(2) of the
Treasury Regulations. All terms and conditions of the Plan and all Award
Agreements shall be binding upon any permitted successors and assigns.
          (b) No Rights to Awards. No Participant or other Person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants or holders or beneficiaries of Awards. The terms and
conditions of Awards and the Committee’s determinations and interpretations with

14



--------------------------------------------------------------------------------



 



respect thereto need not be the same with respect to each Participant and may be
made selectively among Participants, whether or not such Participants are
similarly situated.
          (c) Share Certificates. All certificates for Shares or other
securities of the Company or any Affiliate delivered under the Plan pursuant to
any Award or the exercise thereof shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan, the
applicable Award Agreement or the rules, regulations and other requirements of
the SEC, the NYSE or any other stock exchange or quotation system upon which
such Shares or other securities are then listed or reported and any applicable
Federal or state laws, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.
          (d) Withholding. A Participant may be required to pay to the Company
or any Affiliate, and the Company or any Affiliate has the right and is hereby
authorized to withhold from any Award, from any payment due or transfer made
under any Award or under the Plan or from any compensation or other amount owing
to a Participant, the amount (in cash, Shares, other securities, other Awards or
other property) of any applicable withholding taxes in respect of an Award, its
exercise or any payment or transfer under an Award or under the Plan and to take
such other action as may be necessary in the opinion of the Committee or the
Company to satisfy all obligations for the payment of such taxes.
          (e) Award Agreements. Each Award hereunder shall be evidenced by an
Award Agreement, which shall be delivered to the Participant and shall specify
the terms and conditions of the Award and any rules applicable thereto,
including, but not limited to, the effect on such Award of the death, disability
or termination of employment or service of a Participant and the effect, if any,
of such other events as may be determined by the Committee.
          (f) No Limit on Other Compensation Arrangements. Nothing contained in
the Plan shall prevent the Company or any Affiliate from adopting or continuing
in effect other compensation arrangements, which may, but need not, provide for
the grant of options, restricted stock, shares and other types of equity-based
awards (subject to stockholder approval if such approval is required), and such
arrangements may be either generally applicable or applicable only in specific
cases.
          (g) No Right to Employment. The grant of an Award shall not be
construed as giving a Participant the right to be retained as a director,
officer, employee or consultant of or to the Company or any Affiliate, nor shall
it be construed as giving a Participant any rights to continued service on the
Board. Further, the Company or an Affiliate may at any time dismiss a
Participant from employment or discontinue any consulting relationship, free
from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or in any Award Agreement.
          (h) No Rights as Stockholder. No Participant or holder or beneficiary
of any Award has any rights as a stockholder with respect to any Shares to be
distributed under the Plan until he or she has become the holder of such Shares.
In connection with each grant of Restricted Shares, except as provided in the
applicable Award Agreement, the Participant shall not be entitled to the rights
of a stockholder in respect of such Restricted Shares. Except as otherwise
provided in Section 4(b), Section 7(c) or the applicable Award Agreement, no
adjustments shall be made for dividends or distributions on (whether ordinary or
extraordinary, and whether in cash, Shares, other securities or other property),
or other events relating to, Shares subject to an Award for which the record
date is prior to the date such Shares are delivered.
          (i) Governing Law. The validity, construction and effect of the Plan
and any rules and regulations relating to the Plan and any Award Agreement shall
be determined in accordance with the laws of the State of Delaware, without
giving effect to the conflict of laws provisions thereof.

15



--------------------------------------------------------------------------------



 



          (j) Severability. If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or as to any Person or Award, or would disqualify the Plan or any Award under
any law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to the applicable laws, or if it cannot be construed
or deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be construed
or deemed stricken as to such jurisdiction, Person or Award and the remainder of
the Plan and any such Award shall remain in full force and effect.
          (k) Other Laws. The Committee may refuse to issue or transfer any
Shares or other consideration under an Award if, acting in its sole and plenary
discretion, it determines that the issuance or transfer of such Shares or such
other consideration might violate any applicable law or regulation or entitle
the Company to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary. Without limiting the generality of
the foregoing, no Award granted hereunder shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Committee in its sole and plenary discretion has determined that any
such offer, if made, would be in compliance with all applicable requirements of
the U.S. Federal and any other applicable securities laws.
          (l) No Trust or Fund Created. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate, on one hand, and a
Participant or any other Person, on the other hand. To the extent that any
Person acquires a right to receive payments from the Company or any Affiliate
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Company or such Affiliate.
          (m) No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities or other property shall be paid or transferred in
lieu of any fractional Shares or whether such fractional Shares or any rights
thereto shall be canceled, terminated or otherwise eliminated.
          (n) Requirement of Consent and Notification of Election Under Section
83(b) of the Code or Similar Provision. No election under Section 83(b) of the
Code (to include in gross income in the year of transfer the amounts specified
in Section 83(b) of the Code) or under a similar provision of law may be made
unless expressly permitted by the terms of the applicable Award Agreement or by
action of the Committee in writing prior to the making of such election. If an
Award recipient, in connection with the acquisition of Shares under the Plan or
otherwise, is expressly permitted under the terms of the applicable Award
Agreement or by such Committee action to make such an election and the
Participant makes the election, the Participant shall notify the Committee of
such election within ten days of filing notice of the election with the IRS or
other governmental authority, in addition to any filing and notification
required pursuant to regulations issued under Section 83(b) of the Code or other
applicable provision.
          (o) Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code. If any Participant shall make any disposition of
Shares delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions) or any successor provision of the Code, such
Participant shall notify the Company of such disposition within ten days of such
disposition.
          (p) Compliance with Code Section 409A. The Plan is intended to comply
with Section 409A of the Code. Notwithstanding any provision of the Plan to the
contrary, the Plan shall be interpreted, operated and administered consistent
with this intent.

16



--------------------------------------------------------------------------------



 



          (q) Headings. Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.
     SECTION 10. Term of the Plan.
          (a) Effective Date. The Plan shall be effective as of January 1, 2008,
subject to approval by the holders of the Company’s common stock, in accordance
with applicable law and the listing requirements of the NYSE, at the annual
Meeting of Stockholders held on December 5, 2007 or any adjournment thereof.
          (b) Expiration Date. No Award shall be granted under the Plan after
December 31, 2017. Unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award granted hereunder may, and the authority
of the Board or the Committee to amend, alter, adjust, suspend, discontinue or
terminate any such Award or to waive any conditions or rights under any such
Award shall, nevertheless continue thereafter.

17